United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-3049
                     ___________________________

                   American Dairy Queen Corporation

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                                Guy A. Blume

                   lllllllllllllllllllll Defendant - Appellant

        Blume Investments, LLC; Royal Professional Solutions, LLC

                         lllllllllllllllllllll Defendants
                                 ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                         Submitted: April 16, 2014
                           Filed: April 24, 2014
                               [Unpublished]
                              ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Guy Blume appeals from the final judgment entered by the district court1 in this
action brought by American Dairy Queen Corporation. He challenges the default
judgment entered against him, the denial of his requests to transfer venue, and the
dismissal of his counterclaims.2 Upon careful review, we conclude that the district
court did not abuse its discretion in entering the default judgment or in dismissing
Blume’s counterclaims as sanctions under Federal Rule of Civil Procedure 37. See
Int’l Bhd. of Elec. Workers, Local Union No. 545 v. Hope Elec. Corp., 380 F.3d
1084, 1105 (8th Cir. 2004) (standard of review; default judgment may be upheld if
within range of acceptable sanctions); Gen. Dynamics Corp. v. Selb Mfg. Co., 481
F.2d 1204, 1211-14 (8th Cir. 1973) (with-prejudice dismissal of counterclaims as
Rule 37 sanction did not constitute abuse of discretion). We also conclude that the
district court did not abuse its discretion in declining to transfer venue. See In re
Apple, Inc., 602 F.3d 909, 912-13 (8th Cir. 2010) (per curiam) (standard of review;
courts give considerable deference to plaintiff’s choice of forum, and thus party
seeking transfer under 28 U.S.C. § 1404(a) typically bears burden of proving transfer
is warranted).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Tony N.
Leung, United States Magistrate Judge for the District of Minnesota.
      2
       Blume has not addressed the amount of the judgment in his arguments on
appeal. See Ahlberg v. Chrysler Corp., 481 F.3d 630, 634 (8th Cir. 2007) (points not
meaningfully argued in opening brief are waived).

                                         -2-